Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 13, 2016.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00492-CV



     IN RE SANNAURU FAMILY LIMITED PARTNERSHIP, Relator


                         ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              61st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-11828-I

                         MEMORANDUM OPINION

      On June 21, 2016, relator Sannauru Family Limited Partnership filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Erin Lunceford, presiding judge of the 61st District Court of
Harris County, to set side her May 18, 2016 order denying relator’s motion to
dissolve writ of garnishment.
      On October 6, 2016, relator filed an agreed motion to dismiss this original
proceeding because the parties have settled the underlying case.        Relator’s
requested relief in the petition for writ of mandamus is now moot. The motion is
granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed
without prejudice.


                                 PER CURIAM


Panel consists of Justices Busby, Donovan, and Wise.




                                       2